Title: To Benjamin Franklin from Emmanuel de Pliarne, 13 May 1777
From: Pliarne, Emmanuel de
To: Franklin, Benjamin


Sir
charlestown south Carolina May 13th 1777.
I heard with the Greatest pleasure your safe arrival in france and I hope you are Now perfectly recovered of the Fatigues of your Voyage. Every body, you Know, have not been please with the News of your Good Reception in that Kingdom, but all the true Lovers of this Country have shewn openly their Joy and their Expectation of a declaration of war. The Vessels Lately arrived from France with Dry Goods and amunition Raise the spirit of the people and Encourage Great-deal to enter in the army. General Washington begins to have a respectable body. I was at the head quarters in March. Then he was not strong. But upon My Way to this town I Met several thousand Men Going to the Camp From Virginia, Maryland and North Carolina. For this time they must be with the General. No important motion in the army of Howe but Six or Seven Men of War were in Delaware bay the 16th of april with some transports. We have not hear the Event of that Expedition. They were in Philadelphia very Much disposed to defend the City, and it is thought Howe is not strong Enough to Divide his forces in Keeping New york and go to Philadelphia.
I beg of you, Sir, the favour to Continue your Friendship for our House. You may depend we will do Every thing in our power to proof our unbounded dispositions in serving the American Cause. But there is one thing very Dangerous for all the Gentlemen doing business here. The Money is uncertain in its Value. The Enemies of the Country employ all the Measures to discredit the paper, and by these means the Speculations in trade are more than precarious.
Your Family, Sir, were all well Lately. I received by the Last post a letter of M. Bache. I pray you to Let me hear from you sometimes and to believe I will be happy to Convince you that nobody is with more sincerity and Respect Sir your most obedient humble Servant
Pliarne

P.S. I wish your Little family well. My Compliments, if you please, to M. Deane. Since your Departure from this Continent I have been to Boston. Now I Return to Philadelphia very soon.

 
Addressed: the honourable Doctor franklin / Deputy of the united states / of America to the Court / of france / at Paris.
Notation: Pliarne. May 13. 77.
